Pee Cubiam.
The defendant has one assignment of error: the failure of the Trial Judge to allow his written motion to set aside the verdict. The defendant has not excepted to the finding of fact of the court that the defendant has not shown that he was in any wise prejudiced by said occurrence. It is hard to conceive that the defendant would have said anything to his hurt in his conversation with juror Tippett. What was said in the conversation does not appear. The evidence supports the finding. To obtain a new trial, it is not sufficient to show error, but the defendant must show that his rights were prejudiced thereby. S. v. Davis, 229 N.C. 386, 50 S.E. 2d 37; S. v. King, 225 N.C. 236, 34 S.E. 2d 3; S. v. Beal, 199 N.C. 278, 303, 154 S.E. 604.
G.S. 9-14 reads in part: The judge “shall decide all questions as to the competency of jurors,” and his rulings thereon “are not subject to *597review on appeal unless accompanied by some imputed error of law.” S. v. DeGraffenreid, 224 N.C. 517, 31 S.E. 2d 523. The assignment of error presents no reviewable question of law, and is not sustained. S. v. Suddreth, 230 N.C. 239, 52 S.E. 2d 924; S. v. Hill, 225 N.C. 74, 33 S.E. 2d 470; S. v. Trull, 169 N.C. 363, 85 S.E. 133.
Affirmed.
WiNBORNE and HiggiNS, JJ., took no part in the consideration or decision of this case.